FILED
                           NOT FOR PUBLICATION
                                                                           DEC 15 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MARTIN LEE BROOKS,                               No.   15-15046

              Plaintiff-Appellant,               D.C. No. 1:11-cv-02124-SKO

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

              Defendant-Appellee.


                   Appeal from the United States District Court
                        for the Eastern District of California
                   Sheila K. Oberto, Magistrate Judge, Presiding

                          Submitted December 13, 2016**
                             San Francisco, California

Before: KOZINSKI, BYBEE, and N.R. SMITH, Circuit Judges.

      Brooks appeals the denial of his social security disability benefits. We

affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1.    Brooks contends that the ALJ erred by not specifically mentioning the

check-box notations from one of his treating physicians. The ALJ “may

‘permissibly reject[] . . . check-off reports that [do] not contain any explanation of

the bases of their conclusions.’” Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir.

2012) (alterations in original) (citation omitted). But even if we assume that the

ALJ erred, any error was harmless. See Marsh v. Colvin, 792 F.3d 1170, 1173 (9th

Cir. 2015); Molina, 674 F.3d at 1111, 1115.

2.    Brooks contends that the ALJ erred by not providing adequate reasons for

giving diminished weight to his treating physician’s opinions. The ALJ gave

several good reasons for her determination that this physician’s opinions should be

afforded less weight. Thus, the ALJ did not err. See 20 C.F.R. § 416.927(c)(2)

(explaining that an ALJ may consider the length and extent of treatment in

weighing a treating physician’s medical opinion).

3.    Brooks contends that the ALJ erred by not adopting his work limitations as

set forth by two physicians. However, the ALJ has substantial discretion in

making this determination and in resolving conflicts among medical opinions. See

Andrews v. Shalala, 53 F.3d 1035, 1039–40 (9th Cir. 1995). Because there is

substantial evidence supporting the ALJ’s determination, the ALJ did not err. See

Flaten v. Sec’y of Health & Human Servs., 44 F.3d 1453, 1457 (9th Cir. 1995).


                                           2
AFFIRMED.




            3